Case: 14-40229      Document: 00513111255         Page: 1    Date Filed: 07/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40229
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 10, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN MANUEL TORRES-RODRIGUEZ, also known as Juan Manuel
Rodriguez, also known as Juan Torres-Rodriguez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-792-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Manuel Torres-Rodriguez appeals the 46-month sentence of
imprisonment imposed following his plea of guilty to illegal reentry into the
United States following deportation. He contends the district court erred by
applying a 12-level enhancement pursuant to U.S.S.G. § 2L1.2 based on his




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40229    Document: 00513111255    Page: 2   Date Filed: 07/10/2015


                                No. 14-40229

prior conviction of knowing or intentional delivery of marijuana. See TEX.
HEALTH & SAFETY CODE ANN. § 481.120(b)(3).
      According to Torres-Rodriguez, the § 2L1.2 enhancement is inapplicable
to his prior conviction because the Texas statute could be violated by the
administration of marijuana, an act outside of the generic definition of a drug
trafficking offense under § 2L1.2. We review de novo this preserved objection.
United States v. Teran-Salas, 767 F.3d 453, 457 (5th Cir. 2014), cert. denied,
135 S. Ct. 1892 (2015). However, Torres-Rodriguez cites no Texas cases, nor
any facts in his own situation, showing that Texas courts have applied
§ 481.120 to administering.    Under Teran-Salas, 767 F.3d at 460, such a
showing of a theoretical possibility, as opposed to a realistic probability, is
insufficient to show error.
      Torres-Rodriguez additionally contends that the § 2L1.2 enhancement is
inapplicable because the Texas statute may encompass giving away a
controlled substance for no remuneration, also conduct outside of the generic
definition of a drug trafficking offense.   This court recently rejected the
argument that an offense must require remuneration to qualify as a drug
trafficking offense under § 2L1.2. United States v. Martinez-Lugo, 782 F.3d
198, 201-05 (5th Cir. 2015).    Accordingly, Torres-Rodriguez’s argument is
foreclosed.
      AFFIRMED.




                                      2